Citation Nr: 0105525	
Decision Date: 02/23/01    Archive Date: 03/02/01	

DOCKET NO.  99-22 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder, variously claimed and/or diagnosed as myofacial 
pain syndrome of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 30 percent for 
cardiac arrhythmia with insertion of a pacemaker.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1993 to 
July 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 1998, September 1999, and June 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The Board observes that, at the time of the aforementioned 
rating decision in May 1998, the RO granted service 
connection (and a 10 percent evaluation) for cardiac 
arrhythmia with a pacemaker, effective from August 1, 1997, 
the date following the veteran's discharge from service.  In 
the subsequent September 1999 rating decision, the RO 
increased that 10 percent evaluation to 30 percent, once 
again effective from August 1, 1997, the date following the 
veteran's discharge from service.  The current appeal ensued. 

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for a chronic back 
disorder, variously claimed and/or diagnosed as myofacial 
pain syndrome of the lumbosacral spine, will be the subject 
of the REMAND portion of this decision.


FINDING OF FACT

The veteran's service-connected cardiac arrhythmia is 
presently characterized by no more than a complete 
auriculoventricular block without syncope, but with insertion 
of a pacemaker, where a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  



CONCLUSION OF LAW

An evaluation in excess of 30 percent for cardiac arrhythmia 
with a pacemaker is not warranted.  38 U.S.C.A. § 1155 (West 
1991 and Supp. 2000); 38 C.F.R. Part 4, Code 7015 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of Physical Evaluation Board proceedings in 
May 1997, the veteran was described as suffering from an 
intermittent third degree block requiring DTS pacemaker 
placement.  

In February 1998, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of chest tightness, dizziness, dyspnea and syncope in 
1995, while in service.  Apparently, while an initial Holter 
monitor study did not show significant problems, a 30-day 
Holter did, in fact, capture a number of syncopal episodes, 
as well as "some sort of arrhythmia."  Shortly thereafter, 
the veteran underwent the surgical implantation of a 
pacemaker.  Since that time, the veteran had experienced no 
further symptoms except occasional chest discomfort, 
generally with physical/mechanical jolting or actual impact 
to the chest.  According to the veteran, this discomfort was 
"fleeting," and not associated with exertion.  The veteran 
further commented that he was not currently experiencing any 
syncopal dyspnea, dizziness, or chest tightness. 

On physical examination, the veteran's heart displayed a 
regular rate and rhythm, with a normal S1 and S2.  The point 
of maximum intensity was located at the midclavicular line, 
and the veteran's lungs were clear, with good excursion.  In 
the opinion of the examiner, the veteran's arrhythmia was 
"adequately controlled" with his pacemaker. 

During the course of VA outpatient treatment in June 1998, 
the veteran stated that his pacemaker had last been adjusted 
in May of that year.  According to the veteran, he had 
experienced two syncopal episodes since that time, though 
with no chest pain, and only slight shortness of breath.  
Reportedly, one of these episodes occurred while the veteran 
was standing, while the other occurred while he was sitting.  
According to the veteran, these "episodes" came without 
warning, with no palpitations, chest pain, or any other 
prodrome.  On physical examination, a pacemaker was present 
in the left subclavian pocket.  The veteran's heart tones 
were S1 and S2, with no murmur, gallop, or rub.  
Electrocardiographic testing revealed evidence of sinus 
bradycardia with a first degree AV block, a right bundle 
branch block, left ventricular hypertrophy, and possible 
lateral and inferior infarcts, the ages of which were 
undetermined.  Given the veteran's recent syncopal episodes, 
it was recommended that he undergo evaluation by cardiology. 

In March 1999, the veteran was seen at a VA general medical 
clinic for followup of syncope.  At the time of evaluation, 
the veteran stated that he had experienced "some episodes of 
blacking out and syncope" prior to the insertion of his 
pacemaker in 1995.  Since that time, he had experienced no 
episodes until about six months ago.  Reportedly, at that 
time, the veteran was at home, resting on the couch, when he 
got up to go to the kitchen for a drink, and fainted while 
getting something out of the refrigerator.  According to the 
veteran, one minute he was standing, while the next minute, 
he was "on the kitchen floor."  The veteran stated that, at 
the time of the aforementioned incident, he experienced no 
aura, headache, or neurologic changes.  Nor was there any 
chest pain or shortness of breath, or grogginess following 
the episode.  The veteran further commented that he had 
experienced a second episode in January, at which time he 
"almost lost consciousness" but was able to "catch himself."  
The third episode of syncope occurred the previous Saturday 
night at which time, following a full meal and one glass of 
wine, the veteran attempted to walk to his truck, and "just 
barely made it" before falling on his knees and blacking out.  
The veteran stated that he was "in and out" of this episode 
for at least 5 minutes, during which time he could not pull 
himself up off the ground.  

Reportedly, the veteran had previously been seen by the 
cardiology fellow for a pacemaker check, which was negative.  
The veteran's pacemaker was found to be in good working 
order, resulting in a proposal that his syncope might have 
been a function of chronotropic/capacitance vessel 
incompetence "during alcohol or when in a dry state."  On 
physical examination, the veteran's orthostatic blood 
pressures  were 110/72 in the recumbent position, 90/60 in 
the sitting position, and 80/70 in the standing position.  
The veteran voiced no subjective sensation of dizziness, and 
his heart tones were S1, S2, with no murmur, rub, or gallop.  
At the time of evaluation, the veteran displayed no evidence 
of carotid bruits, jugular venous distention, or peripheral 
edema.  In the opinion of the examiner, the veteran's 
episodes represented a "simple case" of vasodilation, 
possibly caused by alcohol.  Additionally noted were 
"definite" orthostatic changes, with the veteran's blood 
pressure generally running "low."  

At the time of VA outpatient treatment in early June 1999, 
the veteran stated that, since a prior syncopal episode a 
couple of months earlier, he had experienced no more episodes 
of dizziness, or "blacking out."  Reportedly, an 
echocardiogram performed in April was within normal limits.  
All valves were normal, as was the veteran's cardiac 
function, with no evidence suggesting why he might have 
"blacked out."  While the veteran did have a pacemaker, it 
was "doubtful" that arrhythmia had caused his episodes of 
dizziness.  Inasmuch as the veteran characteristically ran a 
low blood pressure and was very tall, it was felt that his 
episodes of dizziness and/or blacking out were most probably 
brought on by orthostatic changes.

In April 2000, a VA cardiovascular examination was 
accomplished.  At the time of examination, it was noted that, 
in 1995, the veteran had been having problems with syncope 
and dyspnea, for which he eventually underwent the placement 
of a permanent pacemaker.  According to the veteran, in the 
past couple of years, he had had another episode or two of 
syncope, as well as fairly frequent dyspnea on exertion, and 
some wheezing.  The veteran commented that he did have some 
exposure to asbestos while working in old buildings.  He 
further commented that he sometimes experienced "wheezing and 
dyspnea" on exertion, and, as a result, no longer ran due to 
such "breathing problems."  According to the veteran, his 
"breathing problems," which were worse immediately following 
his discharge from 


service, had not been "so bad" recently.  Additionally noted 
was that the veteran had been a smoker, smoking 1/4 to 1/2 
pack of cigarettes per day.  The veteran stated that he had 
recently undergone a tilt-table test, which showed some 
orthostatic changes.  As a result, it was felt that the 
veteran's syncope might be related to "something with his 
autonomic nervous system." 

Prior to physical examination, it was noted that the 
veteran's medical records and claims folder were available, 
and had been reviewed.  At the time of examination, the 
veteran's pulse was 71, and his blood pressure was 167/59.  
The veteran's neck showed no jugular venous distention.  Nor 
was there any evidence of carotid asymmetry or bruits.  The 
veteran's heart showed a regular rate and rhythm, with a 
normal S1 and S2.  At the time of examination, no murmur was 
appreciated.  The PMI was not laterally displaced, and the 
veteran's lungs were clear, with adequate excursion.  The 
veteran's extremities showed no evidence of clubbing, 
cyanosis, or edema.  Electrocardiographic examination showed 
only a paced rhythm with occasional pulmonary vascular 
congestion, and left axis deviation, but no evidence of left 
ventricular hypertrophy.  Noted at the time of examination 
was that the veteran had a history of an intermittent third 
degree atrial ventricular block leading to pacemaker 
placement, which "greatly decreased" his symptoms of dyspnea 
and syncope.  Nonetheless, the veteran had experienced an 
episode or two of syncope, which, it was felt, might not be 
related to his cardiac condition.  Accordingly, it was 
recommended that the veteran undergo further evaluation in 
the form of an exercise treadmill test, as well as an 
echocardiogram.  The occasional wheezing which the veteran (a 
smoker) reported with fairly mild exertion was to be 
evaluated with pulmonary function testing.  

In an addendum to the aforementioned examination, it was 
noted that the veteran did not report for his scheduled 
echocardiogram or exercise stress test, even though "every 
effort was made to schedule these tests on the veteran's days 
off from school."  Pulmonary function tests were reported as 
normal.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected cardiac arrhythmia with insertion of a 
pacemaker.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 and Supp. 2000); 38 C.F.R. Part 4 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the case at hand, service connection and an initial 
10 percent evaluation for the veteran's cardiac arrhythmia 
were made effective August 1, 1997, the date following the 
veteran's discharge from service.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
was not limited to that reflecting the then current severity 
of the disorder.  In Fenderson the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal. 

In the case at hand, by a rating decision of September 1999, 
the RO increased the veteran's previous 10 percent evaluation 
for cardiac arrhythmia to 30 percent, once again effective 
from August 1, 1997, the date following the veteran's 
discharge from service.  On VA general medical examination in 
February 1998, the veteran stated that, following the 
placement of a pacemaker in service, he had experienced only 
occasional chest discomfort, generally in conjunction with 
physical/mechanical jolting or an actual impact to his chest.  
The veteran stated that this discomfort was "fleeting," and 
not associated with exertion.  Other than this occasional 
discomfort, the veteran had experienced no further problems 
with his heart.  This is to say that he no longer suffered 
any syncopal dyspnea, dizziness, or episodes of chest 
tightness.  On physical examination, the veteran's heart 
displayed a regular rate and rhythm, with a normal S1 and S2.  
In the opinion of the examiner, the arrhythmias from which 
the veteran had previously been suffering were "adequately 
controlled" by his pacemaker.  

The Board concedes that, since the time of the aforementioned 
VA examination, the veteran has experienced a number of 
episodes of syncope and/or dyspnea on exertion.  However, it 
has on more than one occasion been postulated that the 
veteran's syncopal episodes are not, in fact, the result of 
cardiac arrhythmia, but rather the result of orthostatic 
changes/hypotension.  As of the time of the aforementioned VA 
cardiovascular examination in April 2000, the veteran's heart 
displayed a regular rate and rhythm, with a normal S1 and S2.  
There was no evidence of any murmur, or of clubbing, 
cyanosis, or edema.  Electrocardiographic examination was 
reported as showing a paced rhythm with occasional pulmonary 
vascular congestion, but no left ventricular hypertrophy.  

The Board observes that, effective January 12, 1998, the 
schedular criteria for the evaluation of service-connected 
cardiovascular disease underwent revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected cardiac arrhythmia 
be evaluated under the pertinent regulations effective both 
before and after the January 12, 1998 changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995); see also 
VAOPGCPREC 3-2000 (April 10, 2000).  

The Board observes that, based on recent evidence, the 
veteran's prior 10 percent evaluation for service-connected 
cardiac arrhythmia has been increased to 30 percent.  
Pursuant to those laws and regulations in effect prior to 
January 12, 1998, a 30 percent evaluation for 
service-connected cardiac arrhythmia is warranted where there 
is evidence of a complete auriculoventricular block without 
syncope, or where a pacemaker has been inserted.  A 
60 percent evaluation, under those same laws and regulations, 
requires evidence of a complete auriculoventricular block, 
with Stokes-Adams attacks several times a year despite the 
use of medication or management of the heart block by a 
pacemaker.  38 C.F.R. Part 4, Code 7015 (effective prior to 
January 12, 1998).  

Under the current schedular criteria in effect for the 
evaluation of service-connected cardiac arrhythmia, a 
30 percent evaluation is warranted where a workload of 
greater than 5 METs, but not greater than 7 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation requires that there be more than one episode of 
acute congestive heart failure in the past year, or a 
workload of greater than 3 METs, but not greater than 5 METs, 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  38 C.F.R. Part 4, Code 7015 (effective 
January 12, 1998).  1 MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  38 C.F.R. § 4.104, Note 2 (2000).  

Based on the aforementioned, it is clear that the veteran 
experiences some degree of impairment as a result of his 
service-connected cardiac arrhythmia.  However, it is 
similarly clear that, for the most part, the veteran's 
syncope and dyspnea have been fairly well controlled with the 
insertion of a pacemaker.  At present, at least some degree 
of the veteran's presenting symptomatology has been 
attributed not to his cardiac arrhythmia, but rather to 
orthostatic hypotension.  At no time (including since August 
1, 1997, the date following the veteran's discharge from 
service) has it been shown that the veteran exhibits a 
complete auriculoventricular block with Stokes-Adams attacks 
which are not controlled by medication or a pacemaker, or the 
requisite acute congestive heart failure or other 
symptomatology requisite to the assignment of an increased 
evaluation.  Accordingly, the 30 percent evaluation currently 
in effect for the veteran's service-connected cardiac 
arrhythmia with pacemaker is appropriate, and an increased 
rating is not warranted.  


ORDER

An evaluation in excess of 30 percent for service-connected 
cardiac arrhythmia with insertion of a pacemaker is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic back disorder, variously 
claimed and/or diagnosed as myofacial pain syndrome of the 
lumbosacral spine. In that regard, the Board observes that, 
in October 1995, while in service, the veteran received a 
diagnosis of recurrent back pain in the mid back.  While on 
service separation, no chronic back disability was in 
evidence, at the time of a VA orthopedic examination in 
February 1998, the veteran received a diagnosis of myofacial 
pain syndrome in the lumbosacral spine.  

The Board observes that, since the time of the aforementioned 
examination, the veteran has on various occasions voiced 
complaints of back pain.  However, it is at this time unclear 
whether the veteran currently suffers from a chronic back 
disorder which is in some way the result of an incident or 
incidents of his period of active military service.  

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
the law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, and those noted above, a remand is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to April 2000, the date of the most recent 
VA examination report of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded an 
additional VA orthopedic examination to 
more accurately determine the exact nature 
and etiology of his claimed back 
disability.  All pertinent symptomatology 
and findings should be reported in detail.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from a chronic back disorder of 
any kind, and, if so, whether that 
disorder as likely as not had its origin 
during his period of active military 
service.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  Moreover, any opinions 
expressed must be accompanied by a 
complete rationale.  

3.  The RO should then review the claims 
file, and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick,
	Member, Board of Veterans' Appeals

